 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    MICHAEL MAYFIELD, on behalf of himself             Case No. C18-1695 RSM
      and all others similarly situated,
11                                                       ORDER DENYING MOTION FOR
                    Plaintiff,                           RECONSIDERATION
12
13                     v.

14    ACE AMERICAN INSURANCE
      COMPANY,
15
16                 Defendant.

17
            This matter comes before the Court on Plaintiff Mayfield’s Motion for Reconsideration,
18
19   Dkt #43. The Court has determined that response briefing is unnecessary. See LCR 7(h)(3).

20          Mr. Mayfield moves the Court to “reconsider transferring his lawsuit to the Northern
21
     District of Georgia in light of evidence that Defendant ACE disclosed only after Mayfield filed
22
     his brief; namely, its belated responses to discovery confirm no relevant activity or witnesses in
23
24   Georgia, disclose no class member whereabouts, and show activity in yet more locations across

25   the Country.” Dkt. #43 at 1. Plaintiff “does not ask the Court to revisit the reasoning behind its
26   prior order…” Id. Mr. Mayfield asserts that new facts show witnesses who handled his claim
27
     are in Delaware, Virginia, Pennsylvania, and Illinois, not Georgia. Id. at 2. He argues that
28



     ORDER DENYING MOTION FOR RECONSIDERATION - 1
     “ACE has refused to disclose any information about the identity and location of class
 1
 2   members…” Id. at 3. He points to records previously before the Court to highlight how little

 3   connection there is between his claim and the State of Georgia. Id. at 4. He also revisits
 4
     several arguments that were previously before the Court. See, e.g., id. at 4 n.4 and n.5.
 5
            “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily
 6
 7   deny such motions in the absence of a showing of manifest error in the prior ruling or a

 8   showing of new facts or legal authority which could not have been brought to its attention
 9   earlier with reasonable diligence.” Id.
10
            The Court based its prior decision to transfer this case on several factors. First, the
11
     Court ruled that the deference to Plaintiff’s choice of forum is “clearly reduced” because this is
12
13   a putative class action. Dkt. #42 at 4. Second, the Court ruled that the factual connection to

14   this forum is minimal, as “[t]he apparent remaining issues for this case have more to do with
15   the insurer and less to do with Plaintiff and the circumstances of his late wife’s death.” Id.
16
     Third, the Court found that this case “has a significant technical connection to Georgia, given
17
     that the Plan at issue was negotiated and executed there.” Id. Fourth, the Court found that,
18
19   “[t]o the extent Georgia law may apply to this case, that district is obviously more familiar with

20   that body of law.” Id. at 4–5. Fifth, and most importantly, the Court found that “locating this
21
     action in the Northern District of Georgia will reduce the costs of litigation for such parties,
22
     class members, witnesses, and counsel travelling from within Georgia or other states located on
23
24   the East Coast.” Id. at 5. This final conclusion was based on the record before the Court at the

25   time, which indicated that those groups of people were mainly located in or near Georgia.
26          The Court has reviewed the arguments and evidence presented by Mr. Mayfield in this
27
     Motion. Some of these arguments were previously made and some rely on evidence that could
28



     ORDER DENYING MOTION FOR RECONSIDERATION - 2
     have been presented earlier with reasonable diligence. Even if the Court were to find that the
 1
 2   location of witnesses and the lack of information about class members could not have been

 3   brought to the Court’s attention earlier with reasonable diligence, such new facts only affect the
 4
     fifth factor above. These facts do not indicate that Washington would be a more convenient
 5
     venue than Georgia, and do not outweigh the other factors discussed by the Court. Considering
 6
 7   all of the above, the Court finds that it would reach the same conclusion as in its prior Order

 8   and that such conclusion has not been shown to be manifest error.
 9          Having reviewed the relevant briefing and the remainder of the record, the Court hereby
10
     finds and ORDERS that Plaintiff’s Motion for Reconsideration (Dkt. #43) is DENIED.
11
            DATED this 24th day of May 2019.
12
13
14                                                A
                                                  RICARDO S. MARTINEZ
15
                                                  CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING MOTION FOR RECONSIDERATION - 3
